Exhibit 5.01 355 South Grand Avenue Los Angeles, California 90071-1560 Tel: +1.213.485.1234 Fax: +1.213.891.8763 www.lw.com FIRM / AFFILIATE OFFICES Barcelona Beijing Boston Brussels Century City Chicago Dubai Moscow Munich New Jersey New York Orange County Paris Riyadh April 1, 2016 Düsseldorf Frankfurt Hamburg Hong Kong Houston London Los Angeles Madrid Milan Rome San Diego San Francisco Shanghai Silicon Valley Singapore Tokyo Washington, D.C. ReachLocal, Inc. 21700 Oxnard Street, Suite 1600 Woodland Hills, California 91367 Re: Registration Statement on Form S-8 : 1,533,751 shares of Common Stock, par value $0.00001 per share Ladies and Gentlemen: We have acted as special counsel to ReachLocal, Inc., a Delaware corporation (the “ Company ”), in connection with the registration by the Company of an aggregate of 1,533,751 shares of common stock of the Company, par value $0.00001 per share (the “ Shares ”), issuable under the Company’s Amended and Restated 2008 Stock Incentive Plan (the “ 2008 Plan ”) and the Company’s Director Stock Plan (the “ Director Plan ”). The Shares are included in a registration statement on Form S-8 under the Securities Act of 1933, as amended (the “ Securities Act ”), filed with the Securities and Exchange Commission (the “ Commission ”) on April 1, 2016 (the “ Registration Statement ”). This opinion is being furnished in connection with the requirements of Item 601(b)(5) of Regulation S-K under the Securities Act, and no opinion is expressed herein as to any matter pertaining to the contents of the Registration Statement or any related prospectus, other than as expressly stated herein with respect to the issue of the Shares. As such counsel, we have examined such matters of fact and questions of law as we have considered appropriate for purposes of this letter. With your consent, we have relied upon certificates and other assurances of officers of the Company and others as to factual matters without having independently verified such factual matters. We are opining herein as to the General Corporation Law of the State of Delaware, and we express no opinion with respect to any other laws. April 1 , 2016 Page 2 Subject to the foregoing and the other matters set forth herein, it is our opinion that, as of the date hereof, when the Shares shall have been duly registered on the books of the transfer agent and registrar therefor in the name or on behalf of the recipients, and have been issued by the Company for legal consideration in excess of par value in the circumstances contemplated by and pursuant to the 2008 Plan and the Director Plan, and assuming in each case that the individual issuances, grants or awards under the 2008 Plan and the Director Plan are duly authorized by all necessary corporate action of the Company and duly issued, granted or awarded and exercised in accordance with the requirements of law, the 2008 Plan and the Director Plan (and the agreements and awards duly adopted thereunder and in accordance therewith), the issue and sale of the Shares will have been duly authorized by all necessary corporate action of the Company and the Shares will be validly issued, fully paid and non-assessable. In rendering the foregoing opinion, we have assumed that the Company will comply with all applicable notice requirements regarding uncertificated shares provided in the General Corporation Law of the State of Delaware. This opinion is for your benefit in connection with the Registration Statement and may be relied upon by you and by persons entitled to rely upon it pursuant to the applicable provisions of the Securities Act. We consent to your filing this opinion as an exhibit to the Registration Statement. In giving such consent, we do not thereby admit that we are in the category of persons whose consent is required under Section7 of the Securities Act or the rules and regulations of the Commission thereunder. Very truly yours, /s/ Latham & Watkins LLP
